Citation Nr: 1609235	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-33 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to September 1984 in the Army and May 1985 to January 2005 in the Air Force.  He retired from service in January 2005 based on his many years of service (20).

This initially came before the Board of Veterans' Appeals (Board) on appeal following rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a decision issued in April 2015, the Board granted an increase in the initial evaluation assigned for major depressive disorder from 50 percent to 70 percent. 

In that decision, the Board also determined that no claim for TDIU was within the Board's jurisdiction for appellate review.  That finding was appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for partial remand in August 2015, and the Court issued an order in August 2015, which incorporated the joint motion.  In its order, the Court directed the Board to provide adequate reasons and bases for its determination that the issue of TDIU was not before the Board for appellate review.  Given the legal analysis set forth in the joint motion for partial remand, the Board concludes that the issue of entitlement to TDIU is before the Board for appellate review, and may be addressed at this time, without prejudice to the Veteran.

Following remand from the Court, the Veteran submitted additional pertinent evidence not previously of record, together with a waiver of initial RO consideration of that evidence.  Appellate review may proceed.  38 C.F.R. § 20.1304(c) (2015).

The Board's April 2015 decision included remand of a claim for service connection for bilateral inguinal hernia.  That claim remains before the agency of original jurisdiction (AOJ).  

Most recently, the Veteran's attorney requested an extension of time to respond to the supplemental statement of the case (SSOC).  A 60-day extension of time for response to the SSOC was granted by the RO in March 2016.  As a result of this request, the Board cannot act on this issue.    

Therefore, the claim for service connection for bilateral inguinal hernia is not before the Board on appeal at this time.

This is the first time this case has been before the undersigned.  In the future, it would have been of great help to the VA if the actions of the Veteran's attorney had been complete before the case was again before the Board.  In this way, the Board could have addressed both issues.  In any event, in light of the Board actions on this issue, the Veteran, in consultation with his attorney, may wish to withdraw the other issue now before the RO. 


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Currently, the Veteran has been granted service connection for: major depressive disorder, evaluated as 70 percent disabling; cervical disc disease, evaluated as 20 percent disabling; radiculopathy, left upper extremity (minor), evaluated as 20 percent disabling; radiculopathy, right upper extremity (major), evaluated as 20 percent disabling; scar, posterior neck, associated with cervical disc disease, evaluated as 30 percent disabling; hypertension, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; left foot disability, evaluated as 10 percent disabling; right foot disability, evaluated as 10 percent disabling; in addition, service connection is in effect for six disabilities, currently evaluated as noncompensable.  

The Veteran's combined rating is currently at 90 percent.  38 C.F.R. § 4.25.  

Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Lewinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's employment experience is limited entirely to his in-service military occupational specialty as a personnel specialist.  The December 2015 private report from a vocational consultant reflects that the Veteran retired after 20 years of service because of the stressful nature of that military occupational specialty and increased pain due to his service-connected cervical disc disease.  The Veteran earned a Master's degree while in service, but has no nonmilitary employment experience.

The medical evidence, including VA treatment records and the December 2015 private vocational consultant report, establish that the Veteran would have difficulty engaging in the verbal communications necessary to that type of employment for a variety of reasons, including throat pain following the 2007 and 2008 surgical treatment of the cervical spine disease and the disorienting effects of the pain medications used to relieve symptoms of the cervical disc disease.  Additionally, the Veteran would have difficulty working at a computer as a result of his service-connected radiculopathy of each upper extremity.  Additionally, the Veteran's service-connected depression impairs his ability to communicate with others, in addition to impairment of his ability to leave his home, due to panic attacks. 

Thus, the Veteran's service-connected cervical disability impairs sedentary employment requiring use of a computer or verbal communications.  His disability due to depression impairs his ability to communicate with others or leave his home.  There is no evidence that the Veteran has skilled labor or manual labor experience which would allow for employment of a type not precluded by the Veteran's service-connected cervical disc disease and depression.  

The Veteran's education and experience do not provide a basis for sedentary employment that would not require interaction with others or use of a computer or similar equipment.  Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities, even though he left his only employment, his military service, before he was 50 years old, based on his eligibility to retire.  He meets the criteria for an award of TDIU.

Duty to assist

Because the above decision on the claim for TDIU is entirely favorable to the Veteran, no further discussion of the duty to notify or assist is required as to that claim.  No further discussion of the procedural posture of the case is required, since this adjudication results in no prejudice to the Veteran.

ORDER

TDIU is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


